DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 8/30/19 are objected to because these drawings fail to comply with 37 CFR 1.84, for the following reasons: 
The drawings include two copies of Figure 2.  
The use of solid gray and/or black shading in Figs. 1-4 fails to comply with 37 CFR 1.84(m), because such shading reduces legibility.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “invention”.  Correction is required.  See MPEP § 608.01(b).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claim 1, the inclusion of the term “unique” renders this claim indefinite, because it is unclear what a “motor enabled auto lock” must include in order to be “unique”.  Clarification is required.  
Regarding claim 2, the term “small” is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 5, the term “easy” is a relative term which renders the claim indefinite. The term “easy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-12 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20110050065) in view of Liu (CN109413383) & Huber (20030122459).  
Regarding claims 1-2, Lee teach(es) the structure substantially as claimed, including an apparatus comprising mounted drive shafts (i.e., shafts in 52 & 53) for automatic open or close and lock mechanism; a knob (22); a mounting base (i.e., exterior casing of 51 & 52); a unique motor enabled auto lock (i.e., motor within 51); but fail(s) to teach a switch, a camera, a WIFI 
Regarding claim 5, Lee teaches a mounting base (i.e., exterior casing of 51 & 52) secured to a cabinet (10) by unspecified fastening means.  Additionally, the examiner takes OFFICIAL NOTICE that the using screws to secure one component to another component is well-known in the art.  It would have been obvious to one of ordinary skill in the art to substitute screws for the unspecified fastening means of Lee as modified, in order to facilitate repair & replacement of the drawer drive.  Hence, Lee as modified would teach a mounting base (i.e., exterior casing of 51 & 52) that enables easy relocation/removal of the installed apparatus.  
Regarding claim 6, Liu teaches an internal camera (C) capable of being used to view items of the cabinet or drawer (see translation of Liu) and to view the person opening the cabinet 
Regarding claim 7, Liu teaches an internal camera (C) that allows an item/product placed in the cabinet or drawer can be saved and viewed by description on the phone app (see translation of Liu).  
Regarding claim 8, Liu teaches an internal camera (C) that allows a user to take picture of item/product placed in the cabinet or drawer and save the picture into the phone app for later reference (such functionality would be inherent to a mobile phone such as that described by Liu).  
Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Lee (20110050065), Liu (CN109413383) & Huber (20030122459) in view of Buitmann (20080289544).  Lee as modified teach(es) the structure substantially as claimed, including a motorized drawer (20-21); but fail(s) to teach configuring the drawer to change direction when interrupted.  However, Buitmann teaches configuring a motorized structure to automatically change direction to raise or lower when interrupted (par. 3, 16, & 36 and cl. 16 & 20).  It would have been obvious to one of ordinary skill in the art to configure the drawer of Lee as modified to change direction when interrupted, as taught by Buitmann, in order to prevent damage to the drawer, motor, and users (as suggested by Buitmann).  
Claims 4 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20110050065), Liu (CN109413383) & Huber (20030122459) in view of Li (CN109506416).  
Lee as modified teach(es) the structure substantially as claimed, including a motorized drawer (20-21); but fail(s) to teach a phone capable of controlling multiple drawers.  However, Li teaches connecting a phone to an apparatus to control a drawer (see translation of Liu), and instruct a closure of a cabinet to automatically close or open during a specified time via phone .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (20110050065), Liu (CN109413383) & Huber (20030122459) in view of Nambu (WO2018147253).  Lee as modified teach(es) the structure substantially as claimed, including an apparatus; but fails to teach self-learning capability.  However, Nambu teaches the inclusion, in a cabinet structure, of a capability to self-learn from the user routing the times at which a cabinet door is opened and closed.  It would have been obvious to one of ordinary skill in the art to add self-learning capability, as taught by Nambu, to the drive means of Lee as modified, in order to increase user convenience by allowing the cabinet to lock and unlock at desired times without prompting.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (20110050065), Liu (CN109413383) & Huber (20030122459) in view of Cheng (CN108759231).  Lee as modified teach(es) the structure substantially as claimed, including an apparatus; but fail(s) to teach an alarm capability.  However, Cheng teaches the inclusion, in a cabinet, of a capability to detect force opening and directs signal to sound alarm (see translation of Cheng).  It would have been obvious to one of ordinary skill in the art to add alarm capability, as taught by Cheng, to the apparatus of Lee as modified, in order to increase the security of the contents thereof.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637